Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of the Election/Restriction Requirement in the reply filed on 8/12/2022 is acknowledged. The election of species A (Figures 1-2) encompassed by claims 1-7, 10-11 and 14-15 is made with traverse.  The traversal is on the ground(s) that “the pending claims of the instant application do not present a serious burden on the Examiner”.  
This is not found persuasive because it is a serious burden on the examiner to search multiple embodiments. Not only are distinct CPC searches required, but a different text search query is also required for different features of the different embodiments. For example, there is no need to search for the fertilizer for species A, which is required for species B, where many seeded products don’t require fertilizers, thus, it is a serious burden. In addition, if all embodiments are to be search, it is doubtful that a thorough search can be conducted since there are multiple embodiments to consider, thus, it is the goal of the examiner to provide quality search and not quantity search.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "A degradable aroma product with seeds wrapped therein in the form of an aroma sachet, comprising" in lines 1-2. The claim further recites a plurality of seeds, and a packaging bag having the plant seeds and the growth carriers wrapped therein.  It is unclear if the packaging bag is the aroma product and/or the aroma sachet, or separate from the product; since both the product and the packaging bag have seeds wrapped therein.
Claims 2-7 are rejected as being dependent from a rejected base claim.
Claim 10 recites the limitation "A degradable aroma product with seeds wrapped therein in the form of an aroma card, comprising" in lines 1-2. The claim further recites an integrally molded mixture.  It is unclear how the aroma product and/or the integrally molded mixture form a card.
Claims 11, 14 and 15 are rejected as being dependent from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 3132303 U) in view of Aulick et al. (GB 2376402 A).
For claim 1, Shimada discloses a degradable (as discussed under “Advantageous Effects” 2nd paragraph) product with seeds (8) wrapped therein in the form of an aroma sachet (as shown in Figs. 1-2), comprising: a plurality of plant seeds (Figs. 1 and 3: 8); a substrate layer (Figs. 1 and 3: 4) and a packaging bag (Figs. 1 and 2: 2) having the plant seeds and the substrate layer wrapped therein (as shown in Figs. 1 and 2).
Shimada fails to show the degradable product is an aroma product comprising a plurality of growth carriers respectively including a substrate layer and a coating layer; and the coating layer being applied on at least one surface of the substrate layer and containing plant nutrients and aromatizers. However, Aulick et al. teaches a degradable aroma product (as discussed on page 5, lines 2-3) with seeds (103), comprising: a plurality of plant seeds (Fig. 1: 103); a plurality of growth carriers (Fig. 1: 101, 105) respectively including a substrate layer (page 12, lines 6-7: water soluble substrate layer 102) and a coating layer (water insoluble fibrous layer 105); and the coating layer being applied on at least one surface of the substrate layer (as shown in Fig. 1: via an adhesive layer 104) and containing plant nutrients and aromatizers (as discussed on page 11, line 30-page 12, line 4: “vitamins”, “sea kelp”, “plant growth promoters and hormones”, “lime and sulfur”, “biological agents”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradable product of Shimada to include the substrate layer and the coating layer containing nutrients and aromatizers as taught by Aulick et al. for the advantages of aiding in successful germination of the seeds and providing distinctive aroma for the growing plants.

Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bibaud et al. (U.S. Patent Application Publication No. 2016/0000002 A1) in view of Krysiak et al. (U.S. Patent No. 8,474,183).
For claim 1, BiBaud et al. discloses a degradable aroma product with seeds (as discussed in [0003]) wrapped therein (as discussed in the last sentence of the abstract) in the form of an aroma sachet, comprising: a plurality of plant seeds (as discussed in [0007]: “flower or plant seeds”); a plurality of growth carriers including a substrate, including plant nutrients (as discussed in [0023]: “While “soil” 3 is referenced herein, this term is shorthand for horticultural mulches, growing media, landscape soils, planting mixes and the like.”) and aromatizers (as discussed in [0008]: “green tea extract”); and a packaging bag (as discussed in [0047]: “plurality of dried and finished shaped seed wafers 40 are loosely housed in an inner bag 72 nested inside of an outer bag 71”) having the plant seeds and the growth carriers wrapped therein (as discussed in [0036]: “the shapes are packaged”).
Bibaud et al. fails to show a plurality of growth carriers respectively including a substrate layer and a coating layer; and the coating layer being applied on at least one surface of the substrate layer and containing plant nutrients and aromatizers.
Krysiak et al. teaches a degradable aroma product with seeds, comprising: a plurality of growth carriers respectively including a substrate layer (as discussed in Col. 8, lines 53-56: soil conditioning material) and a coating layer (as discussed in Col. 8, lines 66-67: “a second coating, separate from the first coating”); and the coating layer being applied on at least one surface of the substrate layer and containing plant nutrients (as discussed in Col. 9, lines 9-18) and aromatizers (as discussed in Col. 7, lines 41-42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradable aroma product of Bibaud et al. to include the plurality of growth carriers as taught by Krysiak et al. for the advantages of promoting plant germination and growth and providing a scent to determine where the product is planted.
For claim 2, Bibaud et al. as modified by Krysiak et al. disclose the degradable aroma product with seeds wrapped therein according to claim 1, wherein the substrate layer is formed of a material selected from the group consisting of softwood pellets/chips, wood chips, and tree barks (Bibaud et al. as discussed in [0023]: “While “soil” 3 is referenced herein, this term is shorthand for horticultural mulches”).
For claim 4, Bibaud et al. as modified by Krysiak et al. discloses the degradable aroma product with seeds wrapped therein according to claim 1, wherein the aromatizers are selected from the group consisting of essential oils, spices, and herbal distillates (Bibaud et al. as discussed in [0008]: “green tea extract” and Krysiak et al. as discussed in Col. 7, lines 4-22).
For claim 5, Bibaud et al. as modified by Krysiak et al. disclose the degradable aroma product with seeds wrapped therein according to claim 4, wherein the aromatizers are extracts from floral plants and/or herbal plants (Bibaud et al. as discussed in [0008]: “green tea extract” and Krysiak et al. as discussed in Col. 7, lines 4-22), but fails to specifically show wherein the aromatizers are essential oils extracted from floral plants and/or herbal plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradable aroma product of Bibaud et al. and Krysiak et al. to include essentials oils extracted from floral plants and/or herbal plants for the advantage of diffusing scents identical to the product applied, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 7, Bibaud et al. as modified by Krysiak et al. discloses the ratio, by weight, of the plant seeds to the growth carriers (Bibaud et al. as discussed in [0039]:  0.0833/7.1333 = 1.16%, 0.0833/4.9666 = 1.67%, 1.33/41.33 = 3.2%), but  fails to disclose the degradable aroma product with seeds wrapped therein according to claim 1, wherein a ratio, by weight, of the plant seeds to the growth carriers is 1:120 (0.83%). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradable aroma product of Bibaud et al. and Krysiak et al. to include ratio of plants seeds to growth carriers is 1:120 for the advantage of promoting optimal plant growth, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bibaud et al. (U.S. Patent Application Publication No. 2016/0000002 A1) in view of Krysiak et al. (U.S. Patent No. 8,474,183), as applied to claims 1, 2, 4, 5 and 7 above, and further in view of Lipscomb (U.S. Patent Application Publication No. 2016/0362345).
For claim 3, Bibaud et al. as modified by Krysiak et al. disclose the invention substantially as claimed, but fails to show wherein the growth carriers respectively have a granular size ranged from 1 to 20 mm. However, Lipscomb teaches a degradable product (as discussed [0008]), comprising: a plurality of growth carriers (as discussed in [0029]: granular plant or flora supporting media), wherein the growth carriers respectively have a granular size ranged from 1 to 20 mm (as discussed in [0116]: 36). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradable aroma product of Bibaud et al. and Krysiak et al. to include growth carriers having a granular size ranged from 1 to 20 mm as taught by Lipscomb for the advantage of helping to support and enhance plant growth.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bibaud et al. (U.S. Patent Application Publication No. 2016/0000002 A1) in view of Krysiak et al. (U.S. Patent No. 8,474,183), as applied to claims 1, 2, 4, 5 and 7 above, and further in view of Molnar et al. (U.S. Patent No. 5,555,674).
For claim 6, Bibaud et al. as modified by Krysiak et al. disclose the invention substantially as claimed, but fails to show wherein the plant seeds are selected from the group consisting of acacia seeds, lilium brownie seeds, roselle seeds, cosmos seeds and red quinoa seeds. However, Molnar et al. teaches a degradable product (as discussed in Col. 4, lines 29-32), comprising: a plurality of plant seeds, wherein the plant seeds are selected from the group consisting of acacia seeds, lilium brownie seeds, roselle seeds, cosmos seeds (as discussed in Col. 24, lines 35-36) and red quinoa seeds. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradable aroma product of Bibaud et al. and Krysiak et al. to include cosmos seeds as taught by Molnar et al. for the advantage of propagating a colorful flowering plant. 

Claims 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bibaud et al. (U.S. Patent Application Publication No. 2016/0000002 A1) in view of Gyon (KR 100772992 B1).
For claim 10, BiBaud et al. discloses a degradable aroma product with seeds (as discussed in [0003]) wrapped therein (as discussed in the last sentence of the abstract) in the form of an aroma card, comprising: an integrally molded (as discussed in [0009]) mixture made up of a plurality of plant seeds (as discussed in [0007]: “flower or plant seeds”); an amount of plant nutrients (as discussed in [0023]: “While “soil” 3 is referenced herein, this term is shorthand for horticultural mulches, growing media, landscape soils, planting mixes and the like.”) and an amount of aromatizers (as discussed in [0008]: “green tea extract”).
Bibaud et al. fails to specifically show an amount of paper pulp. However, Gyon teaches a degradable product with seeds (as shown in Fig. 1), comprising: a plurality of seeds (as discussed on page 3, line 109: seed layer 59), an amount of paper pulp (as discussed on page 3, lines 118-120: “the first degradable sheet 11 and the second degradable sheet 61 are made of any one of a water-soluble film, starch, pulp, rayon fiber, and a mixture of pulp and rayon fiber.”), and an amount of plant nutrients (as discussed on page 2, lines 90-92: “the drug layer is made of any one or all of a germination promoter, a plant nutrient”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradable aroma product of Bibaud et al. to include an amount of paper pulp as taught by Gyon for the advantage of providing degradable material that reduces waste and environmental pollution.
For claim 11, Bibaud et al. as modified by Gyon fails to disclose the degradable aroma product with seeds wrapped therein according to claim 10, wherein a ratio, by weight, of the plant seeds to the paper pulp to the plant nutrients to the aromatizers is 1:1~10:1~6:1~3. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the degradable aroma product of Bibaud et al. and Gyon to include the ratio of the plants seeds to the paper pulp to the plant nutrients to the aromatizers is 1:1~10:1~6:1~3 for the advantage of promoting optimal conditions for plant growth, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 14, Bibaud et al. as modified by Gyon discloses the degradable aroma product with seeds wrapped therein according to claim 10, further comprising a packaging bag (Bibaud et al. as discussed in [0047]: “plurality of dried and finished shaped seed wafers 40 are loosely housed in an inner bag 72 nested inside of an outer bag 71”) for wrapping the aroma card therein.
For claim 15, Bibaud et al. as modified by Gyon discloses the degradable aroma product with seeds wrapped therein according to claim 11, further comprising a packaging bag (Bibaud et al. as discussed in [0047]: “plurality of dried and finished shaped seed wafers 40 are loosely housed in an inner bag 72 nested inside of an outer bag 71”) for wrapping the aroma card therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacKugler (U.S. Patent No. 11,058,066) shows a water soluble pod comprising layers of seeds and soil embedded therein; Zwahlen (EP 3744162 A1) shows a seed packet comprising dissolvable packaging; Estabrooks et al. (U.S. Patent Application Publication No. 2017/0034991) shows a packet having a water soluble outer shell that contains seeds, topsoil, mulch, or other additives or enhancements; Kim (KR 20160123756 A) shows a biodegradable seed sheet having a seed coat layer, a fertilizer layer, a nutrient layer and a herbicide layer are layered concentrically around the seed layer; Lynch (U.S. Patent Application Publication No. 2016/0174457) shows a seed packaging system containing plant seeds and a soluble paper layer; Krysiak et al. (U.S. Patent Application Publication No. 2014/0318005) shows colored or fragranced horticultural/agricultural products; Ray, III et al. (U.S. Patent No. 8,726,566) shows a seed label including biodegradable paper and seeds; Hughes (U.S. Patent Application Publication No. 2013/0316903) shows a plant and soil nutrient molded composition including seeds; Cohen (U.S. Patent Application Publication No. 2008/0250689) shows a seeded hangtag comprising degradable material with seeds embedded therein; and Shimada (JP 3132320 U) and Shimada (JP 3129590 U) shows a seed storage postcard comprising an envelope containing a seed storage sheet storing plant seeds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643